ORDER

PER CURIAM.
Petitioner appeals from the trial court’s revocation of her driver’s license because her blood alcohol content was above the legal limit of .10 percent. See, Section 302.505.1 RSMo (1994). We affirm.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).